Citation Nr: 1104188	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-28 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from August 1968 to April 1973.  
The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which denied service connection for 
posttraumatic stress disorder (PTSD).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection for chronic PTSD is 
warranted as he has been diagnosed with the claimed disorder 
secondary to his traumatic experiences while in the Republic of 
Vietnam.  Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

Initially, the Board notes that the Secretary of the VA amended 
the provisions of 38 C.F.R. § 3.304 applicable to claims of 
entitlement to service connection for PTSD during the pendency of 
the instant appeal.  Pursuant to the applicable criteria, if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in- service stressor. For purposes of this paragraph, ''fear of 
hostile military or terrorist activity'' means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror. 75 Fed. Reg. 39843-39852 (July 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)). The Veteran's claim 
has not been considered under the amended regulation.  

The Veteran's service personnel records indicate that he served 
as an Air Force aircraft maintenance officer at Pleiku, Republic 
of Vietnam, Air Base from August 1969 to September 1969 and at 
Nakhon Phanom, Thailand, Royal Thai Air Force Base from September 
1969 to August 1970.  

A March 2007 written statement from M. P., LCSW, conveys that the 
Veteran was diagnosed with chronic PTSD secondary to "memory of 
killing during his Vietnam service."  VA clinical documentation 
dated in April 2005 and June 2007 reflects that the Veteran was 
diagnosed with and being treated for PTSD.  The clinical 
documentation does not establish a either a VA psychiatrist, a VA 
psychologist, or a psychiatrist or psychologist with whom the VA 
has contracted has confirmed that the Veteran's claimed inservice 
stressors are adequate to support a diagnosis of PTSD and the 
Veteran's psychiatric symptoms are related to his claimed 
stressors.  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his acquired psychiatric 
disability.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As the claims file is being returned to the RO, it should be 
updated to include any VA treatment records compiled since June 
11, 2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all 
relevant VA clinical documentation 
pertaining to treatment of the Veteran 
after June 11, 2007.  

2.  Then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his claimed chronic 
acquired psychiatric disorder.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disorder had its onset 
during active service; is etiologically 
related to his service in the Republic of 
Vietnam; or otherwise is related to active 
service.  In that regard, the examiner's 
attention is directed to the Veteran's 
credible reports of being depressed in 
service.  

If a diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  The examiner should indicate 
further whether the stressor represents a 
credible "fear of hostile military or 
terrorist activity."  Note: ''fear of 
hostile military or terrorist activity'' 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  75 Fed. 
Reg. 39843-39852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3).

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner is requested to provide a 
rationale for all stated opinions.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD with express consideration of 
the provisions of 38 C.F.R. § 3.304 (2010).  
If the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the statement of the 
case.  The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

